Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 12/27/2021 has been entered.  Claims 1-17 and 19-21 remain pending in the application. Claims 1, 21 have been amended by the applicant.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application KR10-2017-0155623, filed 11/21/2017 (Korea). 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi JP 2014102291 A (of reference, where machine translation is referenced, also of reference).
In regard to independent claims 1 and 15, Hayashi teaches (see Figs. 1-21) an optical imaging system (i.e. wide angle imaging lens unit, apparatus and information device, see Abstract, paragraphs [01-02, 04-05, 08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L1 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L2 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a third lens comprising positive refractive power and comprising a concave object-side surface and a convex image-side surface (as L3 with concave object side, Figs. 4, 13, 16 and convex image side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fourth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive L4 with convex object side surface in see Figs. 1, 10, and convex image side surface,  see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fifth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive biconvex lens in doublet of L5 with convex object-side surface and a convex image-side surface see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (as negative biconcave lens L6 in doublet, with  concave object-side surface and a concave image-side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); and
a seventh lens comprising positive refractive power (positive L7 paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), 
wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (as L1 through L7 are in sequence from object to image side of imaging lens Abstract, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as L5 is spaced apart from L4, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the lens, and the seventh lens are formed of plastic (i.e. as seventh lens as sell as second lens are made of plastic, see Abstract, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the first lens, the lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L3, L4, L5, and L6 are made of glass material, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
and wherein an image-side surface of the fifth lens and an object-side surface of the sixth lens are cemented to each other (as L5 front lens and L6 back lens are cementer lens pair, paragraphs [13, 18-22], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16). 
But Hayashi does not specify that third lens (L3) is formed of plastic and that second lens (L2) is formed of glass (i.e. instead Hayashi teaches that L3 is glass and L2 is plastic, as paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), and that that in the same embodiment L3 has concave surface on object side and L4 has convex surface on object side (i.e. however as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, where L3 is concave on object side in embodiments Figs. 4, 13, 16, and L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). 
However, glass and plastics are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider applying plastic material (as used for lens L2) for third lens, and glass material (as used for lens L3) for second lens, given the benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, through combination of plastic and glass lenses thereby correcting the back focus variation due to the temperature changes, while having high resolution and compact size wide-angle lens, as taught by Hayashi (see Abstract, paragraphs [03-05, 09-11, 19], Fig. 1, 2), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Moreover, Hayashi does disclose that third lens L3 has concave surface on object side, and fourth lens L4 has convex surface on object side (i.e. as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, and L3 is concave on object side in embodiments Figs. 4, 13, 16, while L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). 
Therefore, because these two cases where fourth lens is bi-convex or mildly concave-convex lens (and/or where third lens is concave-convex or bi-convex lens) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute for forth lens mildly concave surface with convex surface on object side (or alternatively substitute on third lens the mildly convex surface with concave surface on object side), given that in all cases both third and fourth  lens are positive, and as such arranging positive third lens on the image side of the negative second lens, spherical aberration, axial chromatic aberration, and chromatic aberration of magnification generated in the front group lens are corrected,  while also disposing positive fourth lens on the most object side of the rear group lens with positive fifth lens, the light flux diverged by the first and second lenses is gradually condensed, and the occurrence of spherical aberration is suppressed (see Hayashi, paragraphs [07-08]) (See also MPEP §2144.06). 
Regarding claims 2, 17 and 20, Hayashi teaches (see Figs. 1-21) that object-side surfaces and image- side surfaces of the first lens, the fourth lens, the fifth lens, and the sixth lens are spherical surfaces (i.e. as L1, L3, L4, L5 and L6 have spherical surfaces on object and image sides surfaces, see paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16) and object-side surfaces and image-side surfaces of the lens and seventh lens are aspherical surfaces (i.e. as L2 and L7 have aspheric surfaces on object and image sides, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16). 
But Hayashi does not specify that third lens (L3)  has aspheric surfaces and second lens (L2) has spherical surfaces on object and image sides (i.e. as noted the spherical and aspheric surfaces of lenses L2 and L3 in Hayashi are switched, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16). 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select aspherical shape for object and image side surfaces of the third and lens and spherical shape for the second lens i.e. merely switching the spherical/aspherical aspects of second and third lens while still preserving the wide-angle lens that has effectively corrected each aberrations, has high resolution, and is compact (see Hayashi paragraphs [03-05]), and since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the aspherical shape of a lens (i.e. third lens L3) for the purpose of providing such optical lens which is light, small in size, with excellent image quality and wide viewing angle (see Hayashi paragraphs [03-05]). 
Regarding claim 3, Chen teaches (see Figs. 1-21) that the third lens and the seventh lens are formed of plastic having the same optical characteristics as each other (i.e. as due to combination above, of plastic lenses where L3 can be made of plastic as L2 was made, lenses L3 and L7 are plastic lanes made of plastic material Zeonex having same refractive index and Abbe number, see e.g. Tables 1-11, see also claim 1 above, see paragraphs [19-22]).  
Regarding claim 4, Hayashi teaches (see Figs. 1-21) that the fifth lens and the sixth lens are formed of glass having different optical characteristics from each other (i.e. as L5 and L6 are formed of glass and have different optical characteristics, see paragraphs [19-22], Tables 1-11]).  
Regarding claim 5, Hayashi teaches (see Figs. 1-21) that the fifth lens and the sixth lens  013057.1659are cemented to each other (as L5 front lens and L6 back lens are cementer lens pair, paragraphs [13, 18-22], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16). 

Regarding claim 10, Hayashi teaches (see Figs. 1-21) that f7 is a focal length of the seventh lens, f is an overall focal length of the optical imaging system including the first lens to the seventh lens, and 0.4 < f/f7 < 0.48 (i.e. as calculated focal length of L7 e.g. f7 and focal length of the lens f satisfy the above range, e.g. value 0.405). 
Regarding claim 11, Hayashi teaches (see Figs. 1-21) that n3 is a refractive index of the third lens and n3 < 1.535 (i.e. as per modification of glass material for the third lens using glass e.g. Zeonex presented in claim 1 above, index of 1.5312 satisfied the above range, see paragraphs [13, 18-22], see embodiments 1-6, Tables 1, 3, 5, 7, 9, 11). 

Regarding claim 12, Hayashi teaches (see Figs. 1-21) that n7 is a refractive index of the seventh lens and n7 <1.535 (i.e. as refractive index of L7, as disclosed Tables 1-11 is e.g. 1.5312). 
Regarding claim 13, 14 and 16, Hayashi teaches (see Figs. 1-21) that  that R1 is a radius of curvature of an object-side surface of the first lens, R2 is a radius of curvature of an image-side surface of the first lens, and R1/R2 > 3.5 (i.e. as object side radius and image side radius of curvature of L1 satisfy the above range, e.g. value 4.5, see paragraphs [19-22], Tables 1, 3, 7, 9 and 11), and that R3 is a radius of curvature of an object-side surface of the second lens, R4 is a radius of curvature of an image- side surface of the second lens, and R3/R4 > 10 (i.e. as object side radius and image side radius of curvature of L2 satisfy the above range, e.g. value 16.4, see paragraphs [19-22], Tables 1, 3, 7, 9 and 11). 
19Regarding claim 19, Hayashi teaches (see Figs. 1-21) that the seventh lens comprises convex object-side and image-side surfaces (as disclosed L7 in Figs.  1, 4, 7, 10, 13, 15, Tables 1-11).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi JP 2014102291 A (where attached machine translation is referenced) in view of Chen et al. (hereafter Chen, of record) US 20170285299 A1. 
Regarding claim 6, Hayashi teaches (see Figs. 1-21) that further comprising a stop (AP as aperture stop or optical diaphragm, see Abstract/Overview, paragraphs [04-05, 08, 18-19,] Tables, 1, 3, 5, 7, 9, 11), but is silent that it is disposed between the fourth lens and the fifth lens. However, Chen teaches in the same field of invention of an optical lens (i.e.
optical lens OL1-2, see Abstract, paragraphs [02, 04-09, 21-24, 29-31, 36-38, 41-46], and see Figs. 1-7) and further teaches that the aperture stop is disposed between the fourth lens and the fifth lens (i.e. as stop St can be disposed between fourth lens and fifth lens as in Figs. 4-5, in addition to being between lenses three and four (as in Hayashi), see e.g. Fig. 1-2, see paragraphs [46, 48]). Hence Chen shows that placement of aperture stop St between fourth and fifth lens and/or between third and fourth lens is an equivalent structure in the art (see Figs. 1-5 of Chen). Therefore, because these two placements of the aperture stop  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the placement of aperture stop from between third and fourth lens to between fourth and fifth lens, while still achieving that the optical lens which is light and thin, small in size, excellent in image quality and wide in viewing angle (see Chen, paragraphs [02, 05-06, 46]), (See MPEP §2144.06).


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara et al. (hereafter Uehara, of record) US 20180307011 A1 in view and as evidenced by Gong (of record) US 20160363740 A1.
In regard to independent claim 1, Uehara teaches (see Figs. 1-23) an optical imaging system  (i.e. optical system, see Abstract, paragraphs [01, 04-09, 36-40, 77-90, 130-141], examples 1-12, Tables 1-12, see Figs. 1-23) comprising: 
a first lens comprising negative refractive power (as L11, and having ,meniscus shape, e.g. see paragraphs [130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a second lens comprising negative refractive (L12,13 comprising a negative refractive power having meniscus (except ex. 3 and 12) shape, e.g. see paragraphs [130-141], [224-251] examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a third lens comprising positive refractive power (positive concave-convex lens e.g. L21, e.g. paragraphs [130-141, 224-251], examples 3-4, 11-12 1-12, Tables 3-4, 11-12, see Figs. 5, 7, 21, 23); 
a fourth lens comprising positive refractive power (positive lens e.g. L41 e.g. see paragraphs [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a fifth lens comprising positive refractive power (as biconvex positive lens L42, Figs. 5, 7, 21,22),  e.g. see paragraphs [130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23); 
a sixth lens comprising negative refractive power (negative lens e.g. L52 or whole G5, e.g. see paragraphs [224-251], examples 11-12, in Tables 11-12, Figs.  21, 23); and
a seventh lens comprising positive refractive power (positive lens L62 Figs. 21,23, e.g. see paragraphs [224-251], examples  11-12, in Tables 11-12, Figs. 21, 23), 
wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (as L11 through L62 are in order from an object side to an image-forming side, Abstract, paragraphs [77-90, 130-141], [224-251], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23),
wherein the third lens  (L21) and the seventh lens  (L62) are formed of plastic (i.e. as lenses L21 and L62 can be plastic lanes made of plastic material, see paragraphs [70, 85,109], 130-141], Tables 3-4, 11-12, Figs. 5, 7, 21, 23), 
wherein the first lens, the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L11, L12,13, L41,42,G4, L51, L52(L62), can be glass lenses made of glass material, see [58,70, 80,130-141], Tables 3-4, 11-12, Figs. 5, 7, 21, 23), and 
wherein R5 is a radius of curvature of an object-side surface of the third lens, f is an overall focal length of the optical imaging system including the first lens to the seventh lens, and -15.0 < R5/f < -5.0 (i.e. see object surface S5 of L21 and focal length paragraphs [130-141, [224-251]], example 11, 12, Table 11, 12 e.g. value -11.32, or -7.4).  
But Uehara does not specify in a single example that third lens  (e.g. L21) is formed of plastic (i.e. as lenses L21, can be plastic lanes made of plastic material(s), see paragraphs [70, 85,109]), and while the second lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. since as presented above L11 is of glass and  L12,13, L41,42,G4, L51, L52 (or L62) can be glass lenses made of glass material, see [58,70, 80], examples 3-4, 11-12, in Tables 3-4, 11-12, Figs. 5, 7, 21, 23) .  
However, these are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art.  The benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, as taught and evidenced by Gong who discloses very similar 7-lens optical system having small perspective distortion and ultra-wide viewing angle, (see Title, Abstract, paragraphs [06-11, 36-37], Fig. 1), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.).  


Allowable Subject Matter

Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, for claim 7 none of the prior art teaches or renders obvious that  TTL is a distance from an object- side surface of the first lens to an imaging plane of an image sensor, IMGH is a half of a diagonal length of the imaging plane of the image sensor, and TTL/(2*IMGH) < 3.117. 
Specifically, for claim 8 none of the prior art teaches or renders obvious that  R5 is a radius of curvature of an object-side surface of the third lens, f is an overall focal length of the optical imaging system including the first lens to the seventh lens, and -15.0 < R5/f < -5.0.
Specifically, for claim 9 none of the prior art teaches or renders obvious that f3 is a focal length of the third lens, f is an overall focal length of the optical imaging system including the first lens to the seventh lens, and 0.02 < f/f3 < 0.08.


Response to Arguments

Applicant’s arguments with respect to claims 1 and 15 have been fully considered but are not persuasive. 
Specifically, Applicant argues that the cited prior art of Hayashi does not disclose or render obvious features of claim 1 namely that (1) “a third lens ..comprising a concave object-side surface” and “a fourth lens …comprising  a convex object-side surface”, because no single embodiment of Hayashi discloses these limitations, and because the combination of lens embodiments is allegedly impermissible since no suitable motivation was provided. The Examiner respectfully disagrees. With respect to issue (1) as  noted in the rejection above, the cited prior art of Hayashi teaches and renders obvious all limitations of claim 1, as Hayashi teaches (see Figs. 1-21) an optical imaging system (i.e. wide angle imaging lens unit, apparatus and information device, see Abstract, paragraphs [01-02, 04-05, 08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) comprising: 
a first lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L1 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a second lens comprising negative refractive power and having a meniscus shape, of which an object-side surface is convex (L2 negative meniscus lens, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a third lens comprising positive refractive power and comprising a concave object-side surface and a convex image-side surface (as L3 with concave object side, Figs. 4, 13, 16 and convex image side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fourth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive L4 with convex object side surface in see Figs. 1, 10, and convex image side surface,  see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a fifth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive biconvex lens in doublet of L5 with convex object-side surface and a convex image-side surface see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); 
a sixth lens comprising negative refractive power and comprising a concave object-side surface and a concave image-side surface (as negative biconcave lens L6 in doublet, with  concave object-side surface and a concave image-side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); and
a seventh lens comprising positive refractive power (positive L7 paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), 
wherein the first to seventh lenses are sequentially disposed from an object side toward an image side (as L1 through L7 are in sequence from object to image side of imaging lens Abstract, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16) such that the fifth lens is spaced apart from the fourth lens at an optical axis (as L5 is spaced apart from L4, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the lens, and the seventh lens are formed of plastic (i.e. as seventh lens as sell as second lens are made of plastic, see Abstract, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
wherein the first lens, the lens, the fourth lens, the fifth lens, and the sixth lens are formed of glass (i.e. as L1, L3, L4, L5, and L6 are made of glass material, paragraphs [05, 07, 18-22], see Tables 1-11, as depicted in Figs. 1, 4, 7, 10, 13 and 16),
and wherein an image-side surface of the fifth lens and an object-side surface of the sixth lens are cemented to each other (as L5 front lens and L6 back lens are cementer lens pair, paragraphs [13, 18-22], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16). 
But Hayashi does not specify that third lens (L3) is formed of plastic and that second lens (L2) is formed of glass (i.e. instead Hayashi teaches that L3 is glass and L2 is plastic, as paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16), and that that in the same embodiment L3 has concave surface on object side and L4 has convex surface on object side (i.e. however as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, where L3 is concave on object side in embodiments Figs. 4, 13, 16, and L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). 
However, glass and plastics are known materials and known properties of lenses in optical lens systems, and the use thereof would have been predictable to one of ordinary skill in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to consider applying plastic material (as used for lens L2) for third lens, and glass material (as used for lens L3) for second lens, given the benefits of these materials/qualities include that optical systems uses a combination of glass lenses and plastic lenses, since using the characteristic that a plastic material can be molded to desired shapes and is cheap, the cost of the whole optical system is reduced effectively, while by using the characteristic that a glass material is stable, glass lens(es) reduce sensibility to temperature of the optical system, and enable the optical system to also operate normally in a severe environment, through combination of plastic and glass lenses thereby correcting the back focus variation due to the temperature changes, while having high resolution and compact size wide-angle lens, as taught by Hayashi (see Abstract, paragraphs [03-05, 09-11, 19], Fig. 1, 2), and since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). MPEP §2144.07.). 
Moreover, Hayashi does disclose that third lens L3 has concave surface on object side, and fourth lens L4 has convex surface on object side (i.e. as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, and L3 is concave on object side in embodiments Figs. 4, 13, 16, while L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). 
Therefore, because these two cases where fourth lens is bi-convex or mildly concave-convex lens (and/or where third lens is concave-convex or bi-convex lens) were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute for forth lens mildly concave surface with convex surface on object side (or alternatively substitute on third lens the mildly convex surface with concave surface on object side), given that in all cases both third and fourth  lens are positive, and as such arranging positive third lens on the image side of the negative second lens, spherical aberration, axial chromatic aberration, and chromatic aberration of magnification generated in the front group lens are corrected,  while also disposing positive fourth lens on the most object side of the rear group lens with positive fifth lens, the light flux diverged by the first and second lenses is gradually condensed, and the occurrence of spherical aberration is suppressed (see Hayashi, paragraphs [07-08]) (See also MPEP §2144.06). 
Therefore as presented above, the rejection over cited prior art of Hayashi is an obviousness rejection based on closest most similar examples of the seven lens optical lens system of Hayashi, where in an embodiment one surface of one lens is slightly modified, based on teachings and disclosure of very similar embodiment from the same reference. Hence the rejection is a combination of two embodiments not anticipation.   
Specifically, given the above issue (1), Hayashi expressly teaches most limitations of claim 1 including specifics of third and fourth lens as: a third lens comprising positive refractive power and comprising a concave object-side surface and a convex image-side surface (as L3 with concave object side, Figs. 4, 13, 16 and convex image side surface, paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16); a fourth lens comprising positive refractive power and comprising a convex object-side surface and a convex image-side surface (as positive L4 with convex object side surface in see Figs. 1, 10, and convex image side surface,  see paragraphs [08-10, 18-22, 66-75], see embodiments 1-6, Tables 1-12, as depicted in Figs. 1, 4, 7, 10, 13 and 16).  As noted Hayashi does not specify that in the same embodiment L3 has concave surface on object side and L4 has convex surface on object side. However as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required by the claim (see Tables 1-11, Figs. 1-16), and more importantly Hayashi teaches that L3 can be and is concave on object side in embodiments Figs. 4, 13, 16, and that L4 can be and is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables, thus disclosing embodiments with specific object side surface shapes for third and fourth lens. 
Thus as noted, Hayashi does disclose that third lens L3 has concave surface on object side, and fourth lens L4 has convex surface on object side (i.e. as noted all L3 and L4 lenses are positive and have convex surfaces on image sides as required, see Tables 1-11, Figs. 1-16, and L3 is concave on object side in embodiments Figs. 4, 13, 16, while L4 is convex on object side in embodiments of Figs. 1 and 10, with corresponding tables). 
Therefore, because these two cases where fourth lens is bi-convex or mildly concave-convex lens (and/or where third lens is concave-convex or bi-convex lens) were art-recognized equivalents because the prior art shows that e.g. fourth lens may have convex object side surface as well as concave object side surface, one of ordinary skill in the art would have found it obvious to substitute for forth lens mildly concave surface with convex surface on object side (or alternatively substitute on third lens the mildly convex surface with concave surface on object side), given that in all cases both third and fourth  lens are positive, and as such arranging positive third lens on the image side of the negative second lens, spherical aberration, axial chromatic aberration, and chromatic aberration of magnification generated in the front group lens are corrected,  while also disposing positive fourth lens on the most object side of the rear group lens with positive fifth lens, the light flux diverged by the first and second lenses is gradually condensed, and the occurrence of spherical aberration is suppressed (see Hayashi, paragraphs [07-08]). It is noted that third lens of the seven lens piece lens optical wide-angle lens of one example embodiment is equivalent element to the third lens of the seven lens piece lens optical wide-angle lens of another example embodiment of the same  invention. Likewise, the fourth lens of the seven lens piece lens optical wide-angle lens of one example embodiment is equivalent element to fourth lens of the seven lens piece lens optical wide-angle lens of another example embodiment of the same invention. Hence, the equivalency of fourth or third lens in seven-piece lens optical system is demonstrated by the teachings and example embodiments of the Hayashi reference.  It is thus noted that such adjusting of only one side of one lens from mildly concave to just convex, is obvious in the case where close similar examples of the same invention show such convex shape on the lens. The main aspect and benefits of all shapes of third and fourth lenses are preserved, since third and fourth  lens are positive, and as such arranging positive third lens on the image side of the negative second lens, spherical aberration, axial chromatic aberration, and chromatic aberration of magnification generated in the front group lens are corrected,  while also disposing positive fourth lens on the most object side of the rear group lens with positive fifth lens, the light flux diverged by the first and second lenses is gradually condensed, and the occurrence of spherical aberration is suppressed (see Hayashi, paragraphs [07-08]). Hence one of ordinary skill I the art would find it beneficial to at least correct spherical aberration, axial chromatic aberration, and chromatic aberration of magnification, as disclosed by Hayashi. Moreover, as claimed three of the seven lenses may have any combination of lens surface shapes, no specific curvature values are recited, no specific focal lengths are recited, and no numerical expressions of any kind are recited. Therefore one of ordinary skill in the art has ample parameter space to design and improve the seven piece lens system using commonly available optical design software e.g. Zemax, or Code V for all necessary calculations, and in view of the above noted teachings and benefits. In other words, one of ordinary skill in the art would seek to improve the lens design to correct spherical aberration, axial chromatic aberration, and chromatic aberration of magnification, but certainly not to disable the lens system from forming an image. 
Therefore, as presented above Examiner has  provided reason to combine (see above) Applicant has merely alleged that no reason was provided or no reason exists, and has not provided sufficient evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  
Further, motivation was provided in all present and previous combinations of references.  The motivation was not improper, and provided in accordance with the Teaching-Suggestion-Motivation Test (TSM).  As such, Examiner's use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).
Moreover, regarding Applicant’s arguments in view of issue (1) it is further noted that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Regarding the arguments in view of Chen reference, it is noted that Chen was not used in rejection of claim 1. The same responses as note above for claim 1 also apply to claim 15. 
No additional substantial arguments were presented after page 8 of the Remarks dated 12/27/2021. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIN PICHLER/Primary Examiner, Art Unit 2872